Citation Nr: 1043172	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension (SMP), based on a need for 
the regular aid and attendance of another person or being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel








INTRODUCTION

The Veteran had active service from June 1970 until July 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the Veteran submitted evidence to the Board 
related to his SMP claim, but did not waive RO consideration of 
that evidence.  The October 2010 Written Brief Presentation, by 
his representative, did not address whether the Veteran wished to 
waive RO consideration of this evidence.  However, as this claim 
is being remanded for additional development, the Veteran is not 
prejudiced by the Board's consideration of this evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran, in a September 2005 statement, requested housebound 
and aid and attendance benefits.  A March 2004 rating decision 
granted him entitlement to non-service-connected pension.

The record indicates that the Veteran has received VA medical 
care for numerous disorders, including his service-connected 
perirectal abscess, with a 10 percent disability rating, and a 
noncompensable gunshot wound to the left hand.  The Veteran also 
has non-service-connected, noncompensable disorders of the 
disorder and back; non-service-connected and noncompensable flat 
feet, cyst on the right buttock, and diabetes; and non-service-
connected weakness of the left (minor) upper extremity and left 
lower extremity due to a stroke, with a 30 percent and 20 percent 
disability rating respectively.  The Veteran also has 
disabilities considered for pension purposes only including 
depression, with a 30 percent disability rating; left facial 
droop, with a 10 percent disability rating; and noncompensable 
gastroesophageal reflux disease, acute kidney failure, 
hypertension, chronic obstructive pulmonary disease, and fracture 
of the right hand.  The Veteran combined evaluation for pension 
is 70 percent.

An October 2005 VA outpatient treatment record also noted active 
problems to include, in part, kidney failure, cerebrovascular 
accident, angina, and hypertension.

VA medical records indicate that the Veteran has been treated for 
numerous disorders.  A May 2005 VA SWS assessment note reported 
that the Veteran had been admitted to the VA medical center 
(VAMC) domiciliary on May 4, 2005 for a hand fracture and 
multiple severe medical problems.  A May 10, 2005 VA work therapy 
note indicated that the Veteran was medically cleared for work 
therapy for a sedentary desk position, but had declined interest 
in therapy at that time due to his right arm/wrist being in a 
cast that would preclude his ability to serve as a clerk.  

A June 2006 VA record indicates that the Veteran had been 
admitted for domiciliary care.  

The Veteran submitted additional VA medical records, including a 
March 14, 2007 VA operative report, show that he received right 
eye cataract surgery.  Such evidence also indicates that the 
Veteran's physical condition might have worsened since the May 
10, 2005 VA work therapy note finding that the Veteran was 
medically cleared for work therapy at a sedentary desk position.  
In the October 2010 Written Brief Presentation, the Veteran's 
representative has essentially claimed that the Veteran's 
condition has deteriorated since his August 2001 VA examination.

Numerous VA medical records have not been associated with the 
claims file.  No VA records have been associated with the claims 
file since October 2005, other than the June 2006 note for 
admission for domiciliary care and the Veteran-provided March 
2007 VA medical records for his cataracts surgery.  Those 
records, however, imply that the Veteran has continued to receive 
treatment from VA, but that his treatment records are not 
associated with the claims file.  Furthermore, the results of the 
right eye cataract surgery have not been associated with the 
claims file and are relevant to the current claim.  The RO/AMC 
should obtain and associate with the claims file all outstanding 
VA medical records relating to the Veteran's claims since October 
2005.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, a June 2005 VA SWS treatment plan review noted that 
the Veteran had filed a disability claim with the Social Security 
Administration (SSA).  Given the Veteran's current claim for SMP 
benefits, VA is obliged to attempt to obtain and consider those 
SSA records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

After the requested medical evidence has been associated with the 
claims file, the RO/AMC should review the Veteran's claim and 
determine if a VA examination is necessary to determine whether 
he qualifies for SMP based on a need for the regular aid and 
attendance of another person or being housebound

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
Veteran.  This specifically includes any 
additional records of VA treatment since 
October 2005, including those relating to 
his June 2006 domiciliary care and March 
2007 cataracts surgery.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
be documented in the claims file, and the 
Veteran should be informed in writing.

2.  The RO/AMC shall request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the Veteran must be 
informed in writing.

3.  After all the requested medical 
records have been associated with the 
claims file, the RO/AMC shall review the 
new evidence and determine if a VA 
examination is necessary to determine 
whether the Veteran warrants SMP based on 
a need for the regular aid and attendance 
of another person or being housebound

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
